Case: 20-1813    Document: 21    Page: 1    Filed: 10/13/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ERIC JEROME HOLLINS,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2020-1813
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-6555, Judge Coral Wong Pi-
 etsch.
                 ______________________

                Decided: October 13, 2020
                 ______________________

    ERIC JEROME HOLLINS, Bastrop, LA, pro se.

     ALISON VICKS, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JEFFREY
 B. CLARK, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
 PREHEIM; BRANDON A. JONAS, Y. KEN LEE, Office of General
 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
Case: 20-1813    Document: 21     Page: 2    Filed: 10/13/2020




2                                           HOLLINS   v. WILKIE



                  ______________________

    Before NEWMAN, DYK, and TARANTO, Circuit Judges.
 PER CURIAM.
     Eric Jerome Hollins appeals the decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”) that affirmed a decision of the Board of Veterans’
 Appeals (“Board”), denying him entitlement to service con-
 nection for diabetes. Because we lack jurisdiction to review
 the issue Mr. Hollins appears to raise in this appeal, we
 dismiss.
                        BACKGROUND
     Mr. Hollins served on active duty in the Navy from
 April 1991 to February 1995. He also served on several
 short periods of active duty for training between 1996 and
 April 2003. During his periods of active duty, Mr. Hollins’s
 medical examinations, including for blood sugar, were nor-
 mal. For example, in November 2001, Mr. Hollins’s blood
 work showed a blood sugar level of 93, which is within the
 normal range of 70 to 108.
     In November 2003, Mr. Hollins was diagnosed with di-
 abetes. Mr. Hollins filed a claim for service connection for
 type 2 diabetes mellitus in February 2004 with the Depart-
 ment of Veterans Affairs (“VA”). In support of his claim,
 he submitted various records. After review of his submis-
 sion, a VA regional office (“RO”) denied his claim, finding
 that the evidence did not show that his diabetes was re-
 lated to his service. A series of appeals and remands fol-
 lowed, during which the Board repeatedly ordered the RO
 to supplement Mr. Hollins’s record.
     The series of remands uncovered several facts. For ex-
 ample, at a Board hearing, Mr. Hollins testified that his
 diabetes may have been caused by environmental hazards
 while deployed to Southwest Asia. After this testimony,
Case: 20-1813      Document: 21    Page: 3    Filed: 10/13/2020




 HOLLINS   v. WILKIE                                         3



 the RO received a military records specialist memorandum
 that stated that Mr. Hollins was not deployed aboard any
 naval vessels after 1995 and that, prior to 1995, Mr. Hol-
 lins was deployed aboard the USS Kitty Hawk, which did
 not dock in Southwest Asia during his service. Mr. Hollins
 also underwent several VA examinations during the re-
 mands. At his third and final VA examination, the exam-
 iner concluded that Mr. Hollins was first diagnosed with
 diabetes in November 2003 and that there was no objective
 evidence that Mr. Hollins had diabetes during his active
 duty training service period. The examiner also noted that,
 according to Mr. Hollins’s service records, Mr. Hollins could
 not have been exposed to environmental hazards while de-
 ployed on the USS Kitty Hawk because that ship did not
 dock in Southwest Asia during his service. Given this rec-
 ord, the RO denied Mr. Hollins’s claim, and he appealed to
 the Board.
     On July 31, 2018, the Board issued a final decision that
 denied Mr. Hollins’s entitlement to VA benefits for diabe-
 tes. After weighing the evidence, the Board concluded that
 Mr. Hollins’s diabetes “was neither incurred in nor aggra-
 vated” by his active duty service or by any of his active duty
 training periods. J.A. 10. The Board also found that Mr.
 Hollins’s assertions were “contradicted by the objective
 medical record” and “the opinions of three VA examiners.”
 Id. at 11. It credited the opinions of the three examiners
 as “competent, credible, and entitled to significant weight.”
 Id. at 12. The Board also noted that the only contrary evi-
 dence (outside of Mr. Hollins’s lay statements) was the tes-
 timony from his mother, a registered nurse, stating that
 her son appeared to begin suffering from diabetes following
 his active duty service. Although the Board found his
 mother’s testimony credible, it concluded that her testi-
 mony was “contradicted by the opinions of the three VA ex-
 aminers and the objective medical evidence of record.” Id.
 Mr. Hollins then appealed to the Veterans Court.
Case: 20-1813     Document: 21     Page: 4    Filed: 10/13/2020




4                                            HOLLINS   v. WILKIE



     The Veterans Court affirmed the Board’s findings, con-
 cluding that Mr. Hollins “ha[d] failed to point to any evi-
 dence demonstrating that the Board erred in finding that
 his diabetes did not have its onset during his active duty or
 periods of active duty for training.” Id. at 7. The court
 noted that Mr. Hollins did not identify any other records
 that the VA failed to obtain and that, given the evidence
 that the USS Kitty Hawk never docked in Southwest Asia,
 it was “unclear how there would be any records of treat-
 ment” for conditions related to environmental hazards in
 that area. Id. Mr. Hollins appealed to this court.
                         DISCUSSION
     We have limited jurisdiction to review decisions by the
 Veterans Court. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We have exclusive jurisdiction to review
 and decide any challenge to the validity of any statute or
 regulation or any interpretation thereof and to interpret
 constitutional and statutory provisions, to the extent pre-
 sented and necessary to a decision. 38 U.S.C. § 7292(c).
 We cannot, however, review “a challenge to a factual deter-
 mination” or “a challenge to a law or regulation as applied
 to the facts of a particular case” absent a constitutional is-
 sue. Id. § 7292(d)(2); Bastien v. Shinseki, 599 F.3d 1301,
 1306 (Fed. Cir. 2010) (“The evaluation and weighing of ev-
 idence and the drawing of appropriate inferences from it
 are factual determinations committed to the discretion of
 the fact-finder. We lack jurisdiction to review these deter-
 minations.”), overruled on other grounds by Francway v.
 Wilkie, 940 F.3d 1304 (Fed. Cir. 2019).
     It is unclear what exactly Mr. Hollins challenges on
 this appeal. According to his informal brief, Mr. Hollins
 does not challenge the Veterans Court’s decision as it re-
 lates to the validity or interpretation of a statute or regu-
 lation or a constitutional issue. Nor could he. In its
Case: 20-1813      Document: 21     Page: 5   Filed: 10/13/2020




 HOLLINS   v. WILKIE                                        5



 opinion, the Veterans Court did not interpret any statutes
 or regulations or decide any constitutional issues.
      The only argument that Mr. Hollins appears to make
 is that his medical records from his deployment to South-
 west Asia were not secured and included in his record be-
 fore the Board. The Veterans Court, however, concluded
 that Mr. Hollins had shown no error in the Board’s findings
 of fact, including that Mr. Hollins’s only service on board a
 ship was on the USS Kitty Hawk, which did not dock any-
 where in Southwest Asia, and that, as a result, his service
 on that ship could not have exposed him to any environ-
 mental hazards in that area. To the extent Mr. Hollins dis-
 putes the factual determinations made by the Veterans
 Court and the Board, this court is without jurisdiction to
 review those factual determinations. See 38 U.S.C.
 § 7292(d)(2); Saunders v. Wilkie, 886 F.3d 1356, 1360 (Fed.
 Cir. 2018) (“Absent a constitutional issue, . . . we lack ju-
 risdiction to review factual determinations or the applica-
 tion of law to the particular facts of an appeal from the
 Veterans Court.”).
     Accordingly, we dismiss Mr. Hollins’s appeal for lack of
 jurisdiction.
                        DISMISSED
                            COSTS
     No costs.